Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pruett et al. (Pruett) 2004/0108164 in view Lavigne 7,063,187. Pruett discloses a ladder caddy assembly being configured to store tools on a top of a ladder, said assembly comprising: a box (14, 16, 18, 20) having a sloped side (14) being positionable against a back seat of legs of a folding ladder when the folding ladder is deployed; a pair dividers (40/42), defining a plurality of compartments in said box; a mount being coupled to said box, said mount comprising a leg and a foot, said leg resting on a top step of the ladder for retaining said box on said ladder, said foot angling away from said leg, said foot 
[AltContent: textbox (plurality of compartments)][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (wings)][AltContent: arrow][AltContent: arrow][AltContent: textbox (dividers)][AltContent: textbox (mount)][AltContent: arrow][AltContent: textbox (mount)][AltContent: arrow][AltContent: arrow][AltContent: textbox (sloped side)][AltContent: arrow][AltContent: arrow][AltContent: textbox (stops)][AltContent: arrow][AltContent: textbox (wings)][AltContent: arrow]
    PNG
    media_image1.png
    331
    591
    media_image1.png
    Greyscale

. 

    PNG
    media_image2.png
    267
    580
    media_image2.png
    Greyscale

Claims 2, 3, 4, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pruett et al. (Pruett) 2004/0108164 in view Lavigne 7,063,187 in view of Brown 5,370,263. Pruett in view of Lavigne discloses all of the limitations of the claimed invention except for the top wall having a plurality of apertures extending into said interior of the box. Brown discloses it is known to have wherein: said box has a basal wall, a top wall and an outer wall extending therebetween, said outer wall having a front .  
[AltContent: textbox (dividers)][AltContent: arrow][AltContent: arrow][AltContent: textbox (first and secondary 
openings
wings
slots)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    320
    561
    media_image3.png
    Greyscale

. 
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pruett et al. (Pruett) 2004/0108164 in view Lavigne 7,063,187 in view of Brown 5,370,263 in view of Valadez 9,359,819. Pruett in view of Lavigne in view of Brown discloses all of the limitations of the claimed invention except for said upper surface having a well extending downwardly therein for storing objects and magnets. Valadex teaches it is known to have an upper surface having a well (110) extending downwardly and magnets (109). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pruett in view of Lavigne in view of Brown to have included a well and a magnet to the upper surface of the leg as taught by Valadez for the purpose of providing a means to clearly and firmly support tools. It would have been an obvious matter of engineering design choice to have modified Pruett in view of Lavigne in view of Brown in view of Valadez to have a pair of magnets, each of said magnets being coupled to said leg of said mount, each of said magnets magnetically engaging metallic objects for storage, each of said magnets being positioned on said upper surface of said leg, each of said magnets being positioned on opposite sides of said well from each other since such a modification is a design choice for supporting tools or objects. 
Allowable Subject Matter
Claim 8 is allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not disclose a ladder caddy assembly being configured to store tools on a top of a ladder, said assembly comprising: a box having a sloped side being positionable against a back seat of legs of a folding ladder when the folding ladder is deployed, said box having a basal wall, a top wall and an outer wall extending therebetween, said outer wall having a front side, a first lateral side, a second lateral side and said sloped side, said top wall having a primary opening extending into an interior of said box for storing objects, said top wall having a plurality of apertures each extending into said interior of said box wherein each of said apertures is configured to insertably receive an elongated tool for storage, each of said apertures being positioned between said first lateral side of said outer wall and said primary opening, said top wall having a plurality of said secondary openings each extending into said interior of said box wherein each of said secondary openings is configured to insertably receive an elongated tool for storage, each of said secondary openings being positioned between said first lateral side of said outer wall and said primary opening, said sloped side angling outwardly between said basal wall and said top wall such that said top wall has a width being greater than a width of said basal wall, said box including pair of wings, each of said wings extending away from a respective one of said first lateral side and said second lateral side of said outer wall of said box, each of said wings being aligned with said top wall of said box, each of said wings having a top surface and a bottom surface, each of said wings having a slot 9extending through said top surface and said bottom surface for gripping each of said wings; a pair dividers, each of said dividers being removably positionable in said box for defining a plurality of compartments in said box, each of said dividers having a front edge and a back edge, said front edge of each of said dividers slidably engaging a respective engagement on an inside surface of said front side of said outer wall of said box, said back edge of each of said dividers slidably engaging a respective engagement on an inside surface of said sloped side of said outer wall of said box; a mount being coupled to said box, said mount comprising a leg and a foot, said leg resting on a top step of the ladder for retaining said box on said ladder, said foot angling away from said leg, said foot resting against a front set of legs of the ladder to inhibit said box from sliding away from the ladder, said foot slanting away from said sloped side of said of said outer wall of said box, said leg having an upper surface, said upper surface having a well extending downwardly therein for storing objects; a pair of magnets, each of said magnets being coupled to said leg of said mount, each of said magnets magnetically engaging metallic objects for storage, each of said magnets being positioned on said upper surface of said leg, each of said magnets being positioned on opposite sides of said well from each other; and a pair of stops, each of said stops being coupled to said box, each of said stops being positioned on said sloped side of said box, each of said stops abutting against the back legs of the ladder thereby inhibiting said box from sliding laterally off of the ladder, each of said stops being positioned on an outer surface of said sloped side, each of said stops extending between said basal wall of said box and said leg of said mount, each of said stops being positioned adjacent to a respective one of said first lateral side and said second lateral side of said outer wall of said box.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional ladder caddy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/           Primary Examiner, Art Unit 3631